DETAILED ACTION
This action is responsive to the following communication: the application filed on 09/30/2021. This action is made non-final.
2.       	Claims 1-20 are pending in the case.  Claims 1, 8 and 15 are independent claims. 
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement

4.	The information disclosure statement (IDS) submitted on 02/11/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.		 

					Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.


6.	Claims 1-4, 6-11, 13-18 and 20 are rejected under 35 U.S.C. 103  as being unpatentable over Rodriguez et al. (US 2018/0367483; hereinafter Rodriguez), and further in view of Ellison (US 2019/0378621). 
Regarding claim 1, Rodriguez teaches A method comprising: 

detecting, by a processor, a first selection of an application icon in a chat interface of a first device by a first user (Fig. 12, processor of user device; Fig. 2 & [0089], step 210 in Fig. 2, first user selects a chat-embedded application such as a media player application from a menu showing a listing of embedded application in the chat interface of the first device, to an artisan a selectable application item in a menu is an icon); 
generating an application interface associated with the application icon, the application interface comprising a plurality of selectable media elements associated with a media library (Fig. 2 & [0090]-[0093], steps 212-214, embedded application interface is displayed in the chat interface of the first user device in response to the selection of the chat-embedded application from menu list, e.g. media player app selected; [0096], user can search/browse a media item menu to select a video to play for example; the searchable media item menu displays a plurality of selectable media elements associated with a media library managed by content server in [0056] & Fig. 1; Fig. 8A & [0361]-[0363], application interface example of an embedded media player application in a chat interface); 
causing display of the application interface on the first device of the first user and a second device of a second user (Fig. 2 & [0099]-[0100] & [0102], steps 216-218, firs device sent notification to second device to join the embedded session, display the embedded application interface on the first user and second user device upon the second user joins the embedded session; Figs. 8A-8C & [0363] & [0367] & [0369]); 
…
detecting a second selection of a first selectable media element of the plurality of selectable media elements displayed on the first device by the first user (Fig. 2 & [0103], first user second input to select elements displayed within the embedded interface, e.g., in [0096] by searching a media item menu for a video to play;  Fig. 5 & [0201]-[0202], first user can select a displayed item from a displayed menu or select a media item within an embedded interface in step 508 of Fig. 5 after an embedded media player application is initiated; [0361], first user can select a media item by browsing displayed menus of available media items); 
generating a shared list of media elements, the shared list of media elements comprising the first selectable media element (Fig. 2 & [0107], a shared list can be created/updated to add, remove or change items on the list based on first selectable media item selected by the first user and added into a playlist queue shared with the second user in  [0226]; Fig. 8A & [0364] & Fig. 8C, queued media items 820 in first user Sarah device of Fig. 8A & queued media item 880 in second user device Emily of Fig. 8C); 
…
detecting a third selection of a second selectable media element of the plurality of selectable media elements displayed on the second device by the second user ([0226], second user can select a second media item from the media library to be added in the playlist queue shared with the first user, second user selection is just like the first user in: [0096] by searching a media item menu for a video to play, selecting a displayed item from a displayed menu or select a media item within an embedded interface in step 508 of Fig. 5 & [0201]-[0202] and selecting a media item by browsing displayed menus of available media items [0361]); 
adding the second media element to the shared list of media elements ([0226], second user adds the second media element into the playlist queue shared with the first user;  Fig. 8A & [0364] & Fig. 8C, queued media items 820 in first user Sarah device of Fig. 8A & queued media items 880 in second user device Emily of Fig. 8C, the first and second user can add media items into the queue; Figs. 10A-10D & [393] & [0396]-[397] & [0400]-[0401], example for users to create and modify a shared list of items via chat interface and embedded application interface, editing the shared playlist queue for media player application can be done similarly in [0406]); 
detecting a time limit has expired ([0166]-[0167], session server receive application events such as a timer expiring); 
in response to detecting that the … time limit has expired, storing the shared list of media elements([0166]-[0167], session server receive application events such as a timer expiring and in response to the timer expiring application event, register user inputs at or relative to a particular time and save a recorded version of the embedded session for replay at a later time, i.e., the shared list is recorded/stored; [0453], embedded application causes shared list to be stored in the server).
Although Rodriguez has illustrated with examples on providing an embedded application interface for users to collaboratively generate a shared list as discussed above and providing an embedded game application interface for users to play and produce game output continuously in real-time or turn-based such that the game waits for input from one player to change the game state/output in one turn and the game waits for the next input from different player in another turn ([0390], continuous game output or turn-based game output; Figs. 9A-C, game play example; Figs. 8A-E and Figs. 10A-D, collaborative shared list or playlist queue generation), Rodriguez seems to be silent on gamifying collaborative tasks with time metrics such as time limit  associated with the placement of an media item selected by each of the first user and the second user into the shared list, which is reflected in the underlined portion of the recited limitations: “initiating a first user time limit that is a time period associated with the first user; detecting a second selection of a first selectable media element of the plurality of selectable media elements displayed on the first device by the first user; generating a shared list of media elements, the shared list of media elements comprising the first selectable media element; detecting an expiration of the first user time limit; in response to detecting that the first user time limit has expired, initiating a second user time limit that is a time period associated with the second user; detecting a third selection of a second selectable media element of the plurality of selectable media elements displayed on the second device by the second user; adding the second media element to the shared list of media elements; detecting that the second user time limit has expired”.
However,  the prior art of Ellison can be relied upon for a teaching of such time limit. Ellison is directed toward Multi-Purpose Interactive Cognitive Platform (see Ellison: [title]).  Ellison teaches the interactive cognitive platform can be used for diagnosis, treatment and progress analysis of subjects associated with cognitive diseases. The cognitive platform can also be used for gaming and other purposes ([abstract]). Ellison further teaches in addition to professional collaborative space, a challenge space can be included in the platform which encourages use by users through game design and competitive play between users who have developed their own user-defined configurations and want to share their configuration. This social space can include stats, chats and potentially live tournaments similar to multi-player game site where time to completion is the metric of success ([0241]). Specifically, Ellison teaches initiating a first user time limit that is a time period associated with the first user; performing a placement task by the first user; detecting an expiration of the first user time limit; in response to detecting that the first user time limit has expired, initiating a second user time limit that is a time period associated with the second user; performing a placement task by the second user; the turn-based group play or competitive play can go on until each group member has taken a timed turn ([0442]-[0443], The timer can also be used to limit a person's placement time during group play, where every turn is given a specified amount of time in which to complete a given turn/placement, such group or competitive play option can have many advantages such as providing opportunities for competition, team-building, group socialization as each member can take a turn and encouraging cooperative work).
 It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included turn-based group play with time-limit turn for every participant to contribute collaboratively toward a common solution taught by Ellison in the user interface of Rodriguez to achieve the claim limitation.  One would be motivated to make such a combination in order to provide opportunities for competition, team-building, group socialization and encourage cooperative work (Ellison: [0443], advantages; Rodriguez: [0390], continuous game output or turn-based game output; Figs. 9A-C, game play example; Figs. 8A-E and Figs. 10A-D, collaborative shared list or playlist queue generation).
Accordingly, Rodriguez, in view of time limit set by a timer for each user turn in Ellison, teaches detecting that the second user time limit has expired; in response to detecting that the second user time limit has expired, storing the shared list of media elements(Rodriguez: [0166]-[0167], session server receive application events such as a timer expiring and in response to the timer expiring application event, register user inputs at or relative to a particular time and save a recorded version of the embedded session for replay at a later time, where the timer can be the timer to limit allotted time for each turn of a group play in Ellison).

Regarding claim 2, Rodriguez/Ellison teaches The method of claim 1. Rodriguez also teaches the limitation wherein detecting the second selection further comprises: 
detecting a first input of a first textual query from the first device by the first user ([0132], inputting a text query to perform a search in the embedded application interface by the first user); and 
causing display of a first set of selectable media elements associated with the first textual query, wherein the first selectable media element is associated with the first textual query ([0132], text query to search items before selecting items from a media item menu displayed in [0096]; [0445]-[0446], search for stored media items or other types of content items in storage, e.g., query “@mediaplay cat videos” for content items related to the search terms to be added to a shared list after the search result of selectable media elements displayed; [0447]-[0449], saved media items for later user search and selection).

Regarding claim 3, Rodriguez/Ellison teaches The method of claim 1. Rodriguez also teaches the limitation wherein detecting the third selection further comprises: 
detecting a second input of a second textual query from the second device by the second user ([0132], inputting a text query to perform a search in the embedded application interface by the second user, similar to the first user, second user selects a second media item from the search results to be added in the playlist queue shared with the first user in [0226] and Fig. 8C); 
causing display of a second set of selectable media content elements associated with the second textual query, wherein the second selectable media element is associated with the second textual query ([0132], like the first user, second user inputs text query to search items before selecting items from a media item menu displayed in [0096]; [0445]-[0446], similar to the first user, the second user can search for stored media items or other types of content items in storage, e.g., similar to query “@mediaplay cat videos” for content items related to the search terms to be added to a shared list after search result of selectable media elements displayed in [0226] & Fig. 8C; [0447]-[0449], saved media items for later user search and selection).

Regarding claim 4, Rodriguez/Ellison teaches The method of claim 1. Rodriguez also teaches the limitation wherein the media library comprises audio files and video files ([0031] & [0056], content server data including media items, audio data or audio segments).

Regarding claim 6, Rodriguez/Ellison teaches The method of claim 1. Rodriguez, in view of turn-based group play with time limit of Ellison, teaches the limitation further comprising: 
initiating a subsequent first user time limit; 
detecting a subsequent expiration of the subsequent first user time limit; 
initiating a subsequent second user time limit; 
detecting a subsequent expiration of the subsequent second user time limit; 
in response to detecting the subsequent expiration of the subsequent first user time limit and the subsequent expiration of the subsequent second user time limit, closing the application interface  (Rodriguez: [0136], remove the displayed indication of embedded application interface, i.e., close the application interface, if no member users have interacted with, e.g., provided input to the embedded session or embedded applications after a threshold period of time, the threshold period of time in Rodriguez can be set to be the sum of the time expired based on first user time limit and the second user time limit).

Regarding claim 7, Rodriguez/Ellison teaches The method of claim 1. Rodriguez also teaches the limitation wherein detecting the first selection of the application icon further comprises:
 generating a message comprising an indication that the application icon has been selected; and causing the message to be displayed within the chat interface of the first device or the second device (Fig. 2 & [0099]-[0100] & [0102], steps 216-218, firs device sent notification to second device to join the embedded session, display the embedded application interface on the first user and second user device upon the second user joins the embedded session; Figs. 8A-8C & [0363] & [0367] & [0369], message 850 in Emily of Fig. 8B sent from Sarah in Fig. 8A upon Sarah selecting a media player application icon 852 in [0368], message 808 in Fig. 8A & [0362]).

Regarding claim 8, claim 8 is directed to the system which performs the method of claim 1. Claim 8 is thus rejected with the same rationale as claim 1.
Regarding claim 9, claim 9 is directed to the system which performs the method of claim 2. Claim 9 is thus rejected with the same rationale as claim 2.
Regarding claim 10, claim 10 is directed to the system which performs the method of claim 3. Claim 10 is thus rejected with the same rationale as claim 3.
Regarding claim 11, claim 11 is directed to the system which performs the method of claim 4. Claim 11 is thus rejected with the same rationale as claim 4.
Regarding claim 13, claim 13 is directed to the system which performs the method of claim 6. Claim 13 is thus rejected with the same rationale as claim 6.
Regarding claim 14, claim 14 is directed to the system which performs the method of claim 7. Claim 14 is thus rejected with the same rationale as claim 7.

Regarding claim 15, claim 15 is directed to the product embedded with instructions to perform the method of claim 1. Claim 15 is thus rejected with the same rationale as claim 1.
Regarding claim 16, claim 16 is directed to the product embedded with instructions to perform the method of claim 2. Claim 16 is thus rejected with the same rationale as claim 2.
Regarding claim 17, claim 17 is directed to the product embedded with instructions to perform the method of claim 3. Claim 17 is thus rejected with the same rationale as claim 3.
Regarding claim 18, claim 18 is directed to the product embedded with instructions to perform the method of claim 4. Claim 18 is thus rejected with the same rationale as claim 4.
Regarding claim 20, claim 20 is directed to the product embedded with instructions to perform the method of claim 7. Claim 20 is thus rejected with the same rationale as claim 7.

7.	Claims 5 , 12 and 19 are rejected under 35 U.S.C. 103  as being unpatentable over Rodriguez/Ellison as applied to claims 1, 8 and 15, and further in view of Memhard et al. (US 6,201,859; hereinafter Memhard). 
Regarding claim 5, Rodriguez/Ellison teaches The method of claim 1. Although Rodriguez suggests the limitation wherein detecting the expiration of the first time limit further comprises: causing display on the first device and the second device of a message prompt (timer expiring is an application event [0166] which triggers suggestion event [0260]-[0261] to generate suggested response items Fig. 7 to be sent to all user/member devices in the shared application session, in view of [0166] & [0260]-[0261] & [0263] & [0307]& [0243]-[0244] & Fig. 7 & [0256]-[0257]: [0166], session server updates the embedded application of the user devices based on application events, e.g. a timer expiring and sends syncing information in [0167] which is clock information, a timer expiring is an application event; [0260]-[0261], application event causes suggestion event that can be failure to attain a particular objective or score triggered by time or timer, or ending events in Fig. 7 & step 722; [0263], event information sent to member devices; [0307], embedded application informs the messaging/chat application of new events; [0243]-[0244] & Fig. 7 & [0256]-[0257], suggested response items based on suggestion events sent to chat interface or embedded application interface), Rodriguez does not seem to have expressly described the recited feature.
However, the prior art of Memhard can be relied upon for an explicit teaching of the limitation.  Memhard is directed toward controlling participant input in a conference environment (see Memhard: [title]).  Memhard teaches only one of the first and second end points/users can make changes at any particular time to alleviate confusion among participants ([abstract] & [col 1, line 36-44]). Memhard also teaches turn-taking mode for each of the conference participants to modify a shared content only when he/she has the turn (Fig. 9 & [col 6, line 41-53] & [col 8, line 21-38]). Memhard further teaches creating a token for a shared application and whichever end point/user holds the token at any particular time can make changes to the shared application at that time ([col 2, line 15-20]).  Specifically,  Memhard teaches detecting the expiration of the first time limit further comprises: causing display on the first device and the second device of a message prompt (Fig. 9, turn-taking mode operations; Fig. 10, step 1060 & [col 19, line 28-43], If the timer exceeds a predetermined value then the user has timed out and lost the token; step 1070 & [col 19, line 28-43], The end point broadcasts a message to all other end points in the conference indicating that the token for the application is available; [col 19, line 18-24], when the token is available, the application on the end point is given the option to accept or reject the token. Broadcast message or option when the token is available is the recited ‘message prompt’).
		It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have included sending messages on turn availability status to all participants taught by Memhard in the user interface of Rodriguez/Ellison to achieve the claim limitation.  One would be motivated to make such a combination in order to facilitate all participant collaboratively modify a shared content in turn-taking mode by keeping them informed during a shared session (Memhard: Figs. 9-10, in particular [col 19, line 18-43]).

Regarding claim 12, claim 12 is directed to the system which performs the method of claim 5. Claim 12 is thus rejected with the same rationale as claim 5.
Regarding claim 19, claim 19 is directed to the product embedded with instructions to perform the method of claim 5. Claim 19 is thus rejected with the same rationale as claim 5.


Conclusion
	The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant’s disclosure.  Applicant is required under 37 C.F.R §1.111 (c) to consider these references fully when responding to this action.
	Olomskiy (US2013/0215043) [0002] & [0008] &[0024]& [0028], timer, which player has turn to play displayed in the activity bar 211 of Fig. 2A;
	Altagar (US2016/0279523) [0034] & [0079], turn-based tournaments, time limit game app invitation to be terminated/closed if not accepted by a specified time.

	It is noted that any citation to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that is would have reasonably suggested to one having ordinary skill in the art.  In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009,158 USPQ 275,277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANMEI DUCKWORTH whose telephone number is (571)270-5853.  The examiner can normally be reached on M-F 10am-8pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAIME  DUCKWORTH/
Examiner, Art Unit 2179


/DINO KUJUNDZIC/Primary Examiner, Art Unit 2179